
	

116 S2128 IS: National Guard and Reservists Debt Relief Extension Act of 2019
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2128
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2019
			Mr. Graham (for himself, Mrs. Feinstein, Mr. Tillis, Ms. Hirono, Mr. Cornyn, Mr. Durbin, Mrs. Blackburn, Mr. Blumenthal, Ms. Ernst, Ms. Klobuchar, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To exempt for an additional 4-year period, from the application of the means-test presumption of
			 abuse under chapter 7 of title 11, United States Code, qualifying members
			 of reserve components of the Armed Forces and members of the National
			 Guard who, after September 11, 2001, are called to active duty or to
			 perform a homeland defense activity for not less than 90 days. 
	
	
		1.Short title
 This Act may be cited as the National Guard and Reservists Debt Relief Extension Act of 2019.
 2.National Guard and reservists debt relief amendmentSection 4(b) of the National Guard and Reservists Debt Relief Act of 2008 (11 U.S.C. 707 note; Public Law 110–438) is amended by striking 11-year and inserting 15-year.
		
